WRIT GRANTED AND MADE PEREMPTORY:

LSA-R.S. 40:1299.47C.(3)(f)(i) clearly provides that the qualification and selection of physician members of the medical review panel shall be physicians who hold a license to practice medicine in the State of Louisiana and who are actively engaged in the practice of medicine in this State. In the present case the claimant’s choice of physician holds a license to practice medicine in the State of Louisiana but does not engage in the active practice of medicine in the State. Since the claimant’s choice of physician does not actively practice medicine in this state, the trial court erred in denying relator’s motion to remove the physician panelist selected by claimant. Therefore, the respondent’s motion to remove the physician panelist selected by claimant is granted and the physician panelist is hereby removed from the medical review panel.